Citation Nr: 1308487	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer as due to in-service radiation exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDINGS OF FACT

The appellant has withdrawn his appeal seeking entitlement to service connection for prostate cancer as due to in-service radiation exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for prostate cancer as due to in-service radiation exposure have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

In July 2010, the Veteran submitted VA Forms 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for prostate cancer as due to in-service radiation exposure.  In January 2013, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for service connection for prostate cancer as due to in-service radiation exposure.  The Veteran's statement indicating his intention to withdraw the claim on appeal satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for prostate cancer as due to in-service radiation exposure, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to service connection for prostate cancer as due to in-service radiation exposure, and must dismiss the claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2012).


ORDER

The appeal concerning the issue of entitlement to service connection for prostate cancer as due to in-service radiation exposure is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


